ON APPELLANTS’ EMERGENCY MOTION FOR INJUNCTION PENDING PETITION FOR CERTIORARI

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.
ORDER:
In order to ensure that the United States Supreme Court has sufficient time to rule on the certiorari petition in this case, the Florida Secretary of State and the Florida Elections Canvassing Commission are enjoined from changing, after the issuance of this order, any previously certified results of the presidential election based upon any manual recounts after the existing certification. Nothing in this order should be construed to prevent, obstruct, or impede the continuation of the manual recounts that are currently being conducted.
This order shall remain in effect until vacated by this Court or the United States Supreme Court, or until the certiorari petition is ruled upon, whichever comes first.